Title: To Thomas Jefferson from Craven Peyton, 16 October 1807
From: Peyton, Craven
To: Jefferson, Thomas


                        
                            
                                dear Sir
                            
                            Stump Island Octr. 16. 1807
                        
                        I am compelled to sell a considerable part of my Land, it is of much greater value than the Coly tract, & I
                            do suppose Carr would willingly exchange with me, if he woud. & you are willing take Colly as I suppose you are. I will
                            willingly make a sacrafice of several hundred pounds for your accommodation, the payments woud. be very easey One third in
                            March next & the ballance in three equal annual payments aftar, the land might almost pay for its self, if you are
                            disposed to take it on those turms.  please let me no by return mail the price you would give at those payments. your
                            tenant Johnson at Milton gives One fourth of what he makes on the farm this year, his corn is very good. will you be so
                            good as to direct Bacon to call on me for corn & wheat & he can receave your part from Johnson, your Warehouse Money
                            has nearley all been drawn, my being in debt to the Milton Merchants & they pressing me for Ordars supposing the
                            proparty to be mine I was compelled to give them, howevar, I will pay the money for you to any person that you may direct.
                            all the persons in Milton were forbid from cutting fire wood,
                  With great Esteem
                        
                            C Peyton
                            
                        
                    